UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
In re:
                                                                     Chapter 11
THE D & M CAPITAL GROUP, LLC,
                                                                     Case No. 19-11711 (SCC)
                           Debtor.
-----------------------------------------------------------------X
THE D & M CAPITAL GROUP, LLC,

                          Plaintiff,

                 -against-
                                                                     Adv. Pro. No.: 19-1300 (SCC)
ESSEX GLOBAL TRADING, LLC,

                           Defendant.
-----------------------------------------------------------------X

                        ORDER DENYING DEBTOR’S MOTION FOR A
                         TEMPORARY RESTRAINING ORDER AND
                            GRANTING STIPULATED RELIEF


        UPON the Motion of Plaintiff The D&M Capital Group, LLC, seeking various

forms of equitable relief, including an order pursuant to Fed. R. Civ. P. Rule 65:(a)

enjoining Essex Global Trading, LLC from: secreting, concealing, selling, hypothecating

or encumbering certain assets defined as the “Precious Stones” in the Plaintiff’s

complaint, and; a hearing having been held before the Honorable Shelley C. Chapman,

United States Bankruptcy Judge, at the United States Bankruptcy Court, One Bowling

Green, New York, New York, 10004 (the “Courthouse”) on June 26, 2019, it is

        ORDERED, that the Motion is DENIED except as to relief stipulated to by

Defendant, namely that, pending further order of this Court, Defendant Essex Global

Trading, LLC is restrained and enjoined from transferring the items identified in the


                                                        1
Chart attached to this Order as Exhibit 1 Precious Stones as Item Nos. JE0104 and JP

0105.

Dated: New York, New York
       July 1, 2019


                                      /S/ Shelley C. Chapman
                                      HONORABLE SHELLEY C. CHAPMAN
                                      UNITED STATES BANKRUPTCY JUDGE




                                         2
                                      Exhibit 1 - Precious Stones




DIAMOND TRANSACTIONS

Party        Date of    Description                   Value            Notes
delivering   delivery
goods
D&M          May 21,    Class JR0182 - One PL Ring    $5,350,000.00    Invoice No.
             2019       with 23.38 CTS,KASHMIR                         12462
                        SAPPHIRE WITH (2) BLTS
                        0.89 AND 0.83 CTS JR0182
                        CLASS DM2950 10.51 PS         $2,150,000.00
                        FDORPK VS1
D&M          May 9,     Qty 107 - Class DM 2950 -     $1,100,000.00    Memo No.
             2019       Item No. JR0280 - YG                           5296
                        Diamond Ring with SE 10
                        02CT FVY VS2 Set with FYI
                        Melee 2 15 CT TW
D&M          March      Qty 1009 Ct 10.8              $2,500,000.00    Memo No.
             28, 2019   Item No. JR0306                                5276
                        Platinum Ring with Ruby
                        7.02 CT surrounded by 8
                        OV 3.43 CT with Micro
                        Pave on Shank 35 CT
D&M          Feb. 28,   Qty 12 34.97 Ct               $550,000.00      Memo No.
             2019       Item No. JE0104                                5251
                        A Pair of Emerald Pearl and
                        Diamond Earring with Two
                        Drop Emerald Briolettes

                        Item No. JP 0105 One          $1,380,000.00
                        cross pndt with (7) FIPK
                        Diamonds 4.69CTS TTL
                        AND 117 CTS White melee
                        0.2 CTS TTL ON CAPS AT
                        END
TOTAL                                                 $13,030,000.00
